     Case 1:20-cv-00524-NONE-SKO Document 13 Filed 08/31/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    GILBERT NAVARRO,                                 Case No. 1:20-cv-00524-SKO (PC)
12                        Plaintiff,                   FINDINGS AND RECOMMENDATIONS
13                                                     TO DISMISS OFFICIAL-CAPACITY
              v.
                                                       CLAIMS
14    J. STCLAIR, et al.,
                                                       14-DAY DEADLINE
15                        Defendants.
                                                       Clerk of the Court to assign a District Judge
16

17          On August 14, 2020, the Court screened Plaintiff’s first amended complaint and found
18   that it states cognizable claims of deliberate indifference against the defendants in their individual
19   capacities, but not in their official capacities. (Doc. 10.) The Court therefore directed Plaintiff to
20   file a second amended complaint curing the deficiencies in his pleading or to notify the Court that
21   he wishes to proceed only on his individual-capacity claims. (Id. at 1, 4.)
22          On August 26, 2020, Plaintiff filed a notice that he wishes to “proceed on the cognizable
23   claims against the named defendants in their ‘individual capacities’” and to “dismiss[] his official
24   capacity claims.” (Doc. 11.) Accordingly, and for the reasons set forth in the Court’s screening
25   order (Doc. 10), the Court RECOMMENDS that Plaintiff’s official-capacity claims be
26   DISMISSED. The Court DIRECTS the Clerk of the Court to assign a district judge to this action.
27          These Findings and Recommendations will be submitted to the United States District
28   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of
     Case 1:20-cv-00524-NONE-SKO Document 13 Filed 08/31/20 Page 2 of 2


 1   the date of service of these Findings and Recommendations, Plaintiff may file written objections

 2   with the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings

 3   and Recommendations.” Failure to file objections within the specified time may result in waiver

 4   of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 5   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 6
     IT IS SO ORDERED.
 7

 8   Dated:    August 28, 2020                                   /s/   Sheila K. Oberto               .
                                                       UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
